Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 103
The 35 USC § 103 rejection regarding Claims 1-12, 13, 14, 16, 18-19, 20-22, 23-24, 25, 31 has been withdrawn per Applicant’s cancellation of the claims.


Allowable Subject Matter
Claims 32-51 allowed.
The following is an examiner' s statement of reasons for allowance: 
The invention of independent claim 32 recites “an assembly comprising: a fiber optic cable with distal connector; an optical medical instrument comprising an engagement portion; and a safety device for the fiber optic cable…wherein the engagement portion of the optical medical instrument is inserted through the safety device and is optically coupled to the distal connector of the fiberoptic cable within the safety device; wherein the safety device comprises an annular adapter…wherein the one or more slits in the end cover allows the end cover to be resiliently deformed to create an opening in the end cover, such that the engagement portion of the optical medical instrument is insertable through the opening in the end cover, through the distal opening in the adaptor, and through the sheath portion of the adaptor to connect to the distal connector of the fiber optic cable…”.
Larkin (US Patent 4,411,491), in view of Kokkinos (US Patent Application Publication No.2007/0292098 A1) teaches a safety device including annular adaptor having a base and sheath portion with proximal and distal opening respectively, the proximal opening configured to be mounted on a connector at a distal end of a fiber optic cable, deformable end cover including one or more slits such that an engagement portion of an optical medical instrument is (capable of being) insertable through the opening in the end cover, through the distal opening in the adaptor and through the sheath portion of the adaptor to be connected to a distal end connector of the fiber optic cable. However, Larkin in view of Kokkinos does not positively recites an assembly comprising an optical medical instrument…and a safety device, in particular, “an assembly comprising: a fiber optic cable with distal connector; an optical medical instrument comprising an engagement portion; and a safety device for the fiber optic cable…wherein the engagement portion of the optical medical instrument is inserted through the safety device and is optically coupled to the distal connector of the fiberoptic cable within the safety device; wherein the safety device comprises an annular adapter…wherein the one or more slits in the end cover allows the end cover to be resiliently deformed to create an opening in the end cover, such that the engagement portion of the optical medical instrument is insertable through the opening in the end cover, through the distal opening in the adaptor, and through the sheath portion of the adaptor to connect to the distal connector of the fiber optic cable…”.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINQIAO HUANG/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795